DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Receipt of Applicant’s Amendment, filed on 2 August 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 3, 5-7, and 10.  Claims 1-3, 5-8, and 10 remain pending in the application. 
Response to Arguments
Claim Rejections, 35 USC 112(a) and 112(b): 
In light of the amended claims, the rejection of Claim 1 under 35 USC 112(a) is withdrawn.  
Applicant’s amendments, however, fail to cure the Claim 1 deficiencies noted in the previous Office Action, with particular emphasis on several instances of passive, narrative, and/or inferential language and new elements introduced in the middle of a recitation of another element.  The deficiencies continue to render the claims indefinite, as it is unknown what is actually being claimed.
An example is provided for clarification.   Claim 1 contains the following limitation:
“…wherein the MEMS flow sensor chip is operating with a calorimetric thermal mass flow sensing principle, and working with a central control unit to measure an fuel gas mass flowrates flow rate, wherein the MEMS mass flow sensor chip is placed at a center of the concentric cylinders inside the molded scalable flow channel…”
In this example, the “MEMS flow sensor chip” is positively recited.  However, the other phrases/elements of the limitation are not positively recited, and it is unknown if these phrases/elements are a) components of Applicant’s claimed invention, or b) not claimed by Applicant since the components are merely pieces of equipment used in conjunction with Applicant’s claimed invention.
Additionally, in this example, it is unknown if Applicant is claiming “a calorimetric thermal mass flow sensing principle”, and/or “a central control unit”.  If Applicant is indeed claiming “a central control unit”, it is unknown if Applicant is also claiming a particular “fuel gas mass flow rate”, or if the “central control unit” is merely configured to measure said “fuel gas mass flow rate”.
As indicated in the previous Office action, Claim 1 (and therefore all dependent claims) contain several instances of phrases and/or possible limitations that are not positively recited.  Therefore, the rejections of Claims 1-3, 5-8, and 10 remain.

Applicant’s Response to the previous Office Action does not appear to have any arguments directed to the rejection of Claims 1-3, 6-8 and 10, previously rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Boulanger.  These rejections therefore stand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the claim contains several phrases and/or possible limitations that are not positively recited (please see “Response to Arguments” above).  These phrases and/or possible limitations render the claim indefinite as it is unknown if they are actually required by the claim.
	- The Claim 1 limitation of “A molded scalable flow channel that re-partitions a gas flow via a plurality of concentric cylinders”, the term “a gas flow via a plurality of concentric cylinders” is inferentially claimed, as it is introduced in the middle of the functional recitation detailing the function of another structural element (“a molded scalable flow channel”).  See MPEP 2115.
	- The Claim 1 limitation of  “An integrated low energy Bluetooth device that relays a fuel gas consumption data, a fuel gas cylinder status, and a fuel gas cylinder location to a smart device or to a designated data center” is indefinite for several reasons, to include:
--   The term “An integrated low energy Bluetooth device” is extremely broad, and the above limitation defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.    See MPEP 2163.03.
--   The limitation contains a combination of apparatus (the “device”) and method steps (“relays data to equipment and/or facilities”).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  See MPEP 2173.05(p).
--   It is unknown if the “smart device” and/or “data center” are a) components of Applicant’s claimed invention, or b) not claimed by Applicant since the components are merely pieces of equipment used in conjunction with Applicant’s claimed invention.  See MPEP 2115.
	- The Claim 1 limitation of “An integrated long-range communication device that relays the fuel gas consumption data, the fuel gas cylinder status, and the fuel gas cylinder location to the designated data center” is indefinite per the same rationales presented above.  In the present case:
--   The term “An integrated long-range communication device” is extremely broad, and the above limitation defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.    See MPEP 2163.03.
--   The limitation contains a combination of apparatus (the “device”) and method steps (“relays data to equipment and/or facilities”).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).  See MPEP 2173.05(p).
--   It is unknown if the “smart device” and/or “data center” are a) components of Applicant’s claimed invention, or b) not claimed by Applicant since the components are merely pieces of equipment used in conjunction with Applicant’s claimed invention.  See MPEP 2115.
	- The Claim 1 limitation of “A physical data port which is used to download the fuel gas consumption data and the cylinder status data wherein the physical data port is embedded inside the integrated digital  mass flow sensing and pressure regulating apparatus and only can be accessed by fuel gas cylinder suppliers or third-party service providers” is indefinite per the same rationales presented above.  In the present case:
--   It is unknown if the “fuel gas cylinder suppliers” and/or “third-party service providers” are a) components of Applicant’s claimed invention, or b) not claimed by Applicant since the components are merely pieces of equipment used in conjunction with Applicant’s claimed invention.  See MPEP 2115.
	Examiner additionally notes that, as written, it is unclear if Applicant intends to claim the transmission of data (e.g. the “relaying” of data and component status to equipment, locations, or people).  Examiner further notes that, in general, the transmission of data as described here is often unpatentable under 35 USC 101.  In the interests of compact prosecution, Applicant is encouraged to review the referenced statute when amending the present claims.
Further regarding Claims 2-3, 5-8 and 10. Since these claims depend upon Claim 1, they additionally suffer all of the deficiencies of Claim 1 in addition to the other deficiencies as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0347759) in view of Boulanger (US 2009/0099794).
Regarding Claim 1, Haung discloses an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders (entire invention) comprising:
	a mechanical pressure regulator (Claim 2);
	a microfabricated Micro-Electro-Mechanical System (MEMS) mass flow sensing unit with a MEMS mass flow sensor chip (Claim 1) installed inside a housing compartment of the mechanical pressure regulator (Claim 2);
	wherein the MEMS flow sensor chip is operating with a calorimetric thermal mass flow sensing principle (Claim 1), and working with a central control unit to measure fuel gas mass flow rates (Claim 1, wherein gas dispensing, and therefore consumption data is disclosed),
	an integrated low energy Bluetooth device that relays a fuel gas consumption data (Claim 1), and a fuel gas cylinder status (Claim 12) and a fuel gas cylinder location to a smart device or to a designated data center (Claim 1, which claims “a low energy Bluetooth device that relays the measured gas dispensing data to a smart device),
	an integrated long-range communication device that relays the fuel gas consumption data, the fuel gas cylinder status and the fuel gas cylinder location to a designated data cloud center (para 33-34, which disclose a communications chip, antenna, WIFI, and router interaction);
	a physical data port via which is used to download the fuel gas consumption data and the cylinder status data wherein the physical data port is embedded inside the integrated digital  mass flow sensing and pressure regulating apparatus (Fig 1B, item 400) and only can be accessed by fuel gas cylinder suppliers or third-party service providers (Claim 1 and para 26, and Examiner further notes that accessibility by “fuel gas cylinder suppliers” or “third-party service providers” is a statement of intended use and not given patentable weight, see MPEP 2114), and 
	




    PNG
    media_image1.png
    1019
    815
    media_image1.png
    Greyscale




	Further regarding Claim 1, Huang discloses the claimed invention, to include a MEMS flow sensing chip.  Huang, however, does not specifically disclosed how said chip is constructed, and does not explicitly state that said chip is “microfabricated” as claimed by Applicant.
	Loui, however, specifically discloses a “microfabricated” chip (para 53) as part of the prior art.
	The advantages of Loui’s teachings include the use of known, commercially proven microfabricated technologies that employs single-chip integration of the calorimetric and resonant modes. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Loui’s teachings to Huang’s disclosures by ensuring the chip of Huang was indeed “microfabricated” as taught by Loui in order to gain the advantages of known, commercially proven microfabricated technologies that employs single-chip integration of the calorimetric and resonant modes.
	Further regarding Claim 1, Huang as modified above teaches the claimed invention to include an “gas mass flow sensing unit”, but is silent on said unit having a molded scalable flow channel that re-partitions the gas flow via a plurality of concentric cylinders.
	Boulanger, however, teaches an independent MEMS gas mass flow sensing unit (100) installed inside the house of the pressure regulator and having a molded scalable flow channel that re-partitions the gas flow via a plurality of concentric cylinders that further releases the gas to the fuel gas supply outlet or connector (Boulanger, Fig 2, Items 50, 52, 54, 56 and para 13).

    PNG
    media_image2.png
    406
    656
    media_image2.png
    Greyscale
	The advantages of Boulanger’s teachings include the ability to achieve highly accurate, wide flow range, and fast response within a rugged flow meter. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Boulanger’s teachings to Huang’s modified disclosures by including concentric cylinders in order to gain the advantages of highly accurate, wide flow range, and fast response within a rugged flow meter.
	Further regarding Claim 1, Huang as modified by Boulanger above teaches a MEMS mass flow placed at the center of the concentric cylinders inside the molded flow channel.
	Further regarding Claim 1, Huang as modified above teaches the claimed invention, but does not specifically recite a mass flow chip “placed at the center of the concentric cylinders”. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the chip at either the center or any location desired, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 2, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders wherein the mechanical pressure regulator are those regularly used for fuel gas cylinders on market (Haung, paras 5 and 7), wherein pressure regulation structure and enclosure of the mechanical pressure regulator are not altered (Applicant’s claim language here (“not altered”) admits that the claimed internal pressure regulation structure and enclosure of the mechanical pressure regulator is anticipated by “current fuel gas cylinders” found in the prior art).
	Further regarding Claim 2, the phrase “regularly used for fuel gas cylinders on market” is a statement of intended use, and not given patentable weight. See MPEP 2114.
Regarding Claim 3, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders wherein
	the MEMS mass flow sensing unit is able to be independently calibrated (Huang, Claim 2),
	 wherein the molded scalable flow channel made with concentric cylinders is connected to an exit of the mechanical pressure regulator (Boulanger, item 32) and deliver the fuel gas to appliances using a gas delivery barbed port (Examiner’s annotations),
 	wherein outer wall of the concentric cylinder has a thickness ranged from 1.5 mm to 3 mm,
	 and (the) Ot/2012022Application No: 17/08,9 10inner wall of the concentric cylinder has a thickness ranged from 0.8 to 1. 5 mm,
 	wherein the molded scalable flow channel and the concentric cylinders are made of engineering plastics or aluminum alloy to be consistent with build of the mechanical pressure regulator, and to meet safety requirements of corresponding industrial standards (Huang, Claim 2).
	Further regarding Claim 3, Haung as modified by Boulanger teaches the claimed invention, but does not provide specific dimensions for the concentric cylinders. It would have been an obvious matter of design choice to make the different portions of the concentric cylinders to whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. In the present case, Applicant has not disclosed any particular reason for this particular combination of cylinder dimensions.
Regarding Claim 6, Haung as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders (Haung, claims 1 and 4),
	wherein the central control unit has a capability to process an acquired mass flow rate data into a digital format and further totalize consumed fuel gas mass in each usage session,
	wherein the central control unit can process the acquired instant mass flow rate data in a way instructed by the fuel gas cylinder suppliers or the third-party service providers via preset parameters,
	wherein the central control unit can further drive the apparatus to communicate with a smart device at proximity or allow the acquired data to be downloaded or uploaded, 
	wherein the control unit further has a plurality of numbers of memory chips or devices that allow the acquired data can be simultaneously stored for data security purpose, and it also has other necessary functions for password-protected access.
	Further regarding Claim 6, the claim contains several phrases that are statements of intended use, and are therefore not given patentable weight (see MPEP 2114). The phrases include:
	- “the central control unit can process the acquired instant mass flow rate data in a way instructed by the fuel gas cylinder suppliers or the third-party service providers via preset parameters”
	- “the central control unit can further drive the apparatus to communicate with a smart device at proximity or allow the acquired data to be downloaded or uploaded”
	- “memory chips or devices that allow the acquired data can be simultaneously stored for data security purpose”
	Further regarding Claim 6, as explained earlier, the claim contains several indefinite phrases. The word “it” in the phrase “it also has other necessary functions such like password-protected access” is indefinite. It is unknown if the word “it” refers to the “control unit”, “a plurality of numbers of memory chips or devices”, or some other component of the claimed invention. In the interests of compact prosecution, Examiner interprets the word “it” to refer to the “control unit”.
Regarding Claim 7, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders
	wherein the integrated low energy Bluetooth device has a low energy Bluetooth communication enabled as well as antenna being placed outside or inside the MEMS mass flow sensing unit (Huang, Claim 6), but it is preferred to be placed inside for safety and prevention of tampering, 
	wherein the low energy Bluetooth communication relays the gas consumption data as well as the fuel gas cylinder status to a smart device that is paired, 
	wherein the smart device runs an APP that further relays the acquired data from the apparatus to a designated data center or a cloud for data processing (Huang, para 31), 
	wherein in case that there are no smart devices at proximity area, another long-distance wireless data transfer modules selected from (protocols) of NB- loT, WIFI, LoRa or Sigfox can be integrated inside the apparatus, and one of them relays the acquired data and cylinder status to the designated data center or the cloud for data processing (Huang, para 31), 
	wherein in most cases, one of the above long-distance wireless data transfer modules together with the cylinder ID can provide cylinder geographical location data, 
	wherein for additional security of the geographical location data, a GIS module can be combined into any one of those long-distance wireless data transfer modules.
	Further regarding Claim 7, the claim is an apparatus claim, yet contains several method steps that are viewed as statements of intended use. These statements of intended use are not given patentable weight (see MPEP 2114). Applicant is advised that only the structural components of the claimed apparatus are given patentable weight. 
	In Claim 7, statements of intended use include:
	- “the integrated low energy Bluetooth device has a low energy Bluetooth communication enabled as well as antenna being placed outside or inside the MEMS mass flow sensing unit, but it is preferred to be placed inside for safety and prevention of tampering”
	- “the low energy Bluetooth communication relays the gas consumption data as well as the fuel gas cylinder status to a smart device that is paired”
	- “the smart device runs an APP that further relays the acquired data from the apparatus to a designated data center or a cloud for data processing” 
	- “in case that there are no smart devices at proximity area, another long-distance wireless data transfer modules selected from (protocols) of NB- loT, WIFI, LoRa or Sigfox can be integrated inside the apparatus, and one of them  relays the acquired data and cylinder status to the designated data center or the cloud for data processing”
	- “in most cases, one of the above long-distance wireless data transfer modules together with the cylinder ID can provide cylinder geographical location data”
	- “for additional security of the geographical location data, a GIS module can be combined into any one of those long-distance wireless data transfer modules”
Regarding Claim 8, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders,
	wherein the physical data port, is used to manually download the fuel gas consumption data and the fuel gas cylinder status using a laptop computer or a smart phone 
	wherein the digital devices can enable a wireless data transmission to the designated data center (Huang, para 31)
	wherein the physical data port can be micro-USB, mini-USB or USB-C for easy accessibility (Huang, Claim 7). 
	Further regarding Claim 8, the claim is an apparatus claim, yet contains several method steps that are viewed as statements of intended use. These statements of intended use are not given patentable weight (see MPEP 2114). The statements include:
 	- “the physical data port, is used to manually download the fuel gas consumption data and the fuel gas cylinder status using a laptop computer or a smart phone”
	 - “the digital devices can enable a wireless data transmission to the designated data center”
	- “the physical data port can be micro-USB, mini-USB or USB-C for easy accessibility”
Regarding Claim 10, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders, wherein the MEMS mass flow sensing unit can work at a low power mode and is powered by a high-capacity lithium-ion battery or pack of plural number of alkaline batteries on market, wherein for case of using lithium-ion battery a C-cell allows the apparatus to continuously work for two years, for case of using alkaline batteries, a pack of minimal of 4 AA battery  allows continuous operation for one year (Huang, Claim 11, wherein the disclosed MEMs mass flow meter is “powered by battery pack that can be readily purchased on market”, which would include the batteries claimed by Applicant).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Boulanger, and in further view of Tofteberg (US 2016/0067708).
Regarding Claim 5, Huang as modified above teaches an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders.
	Further regarding Claim 5, the following elements of Claim 5 are statements of intended use, and are not given patentable weight (see MPEP 2114):
	- “wherein the pressure sensor measures delivered fuel gas pressure from the mechanical pressure regulator”
	- “the temperature sensor (alerts) any abnormal operation temperature”
	- “a pressure measurement data combined with a mass flow rates measurement data (is) used to evaluate if there is a fuel gas leakage in order to timely alert users as well as the fuel gas cylinder suppliers for safety purpose”
	Further regarding Claim 5, Haung as modified above teaches the claimed invention, to include the MEMS mass flow sensing chip “integrated with a temperature sensor on a single chip” (para 26, “An integrated thermal conductivity sensor on the same MEMS sensing chip can be used to identify the gas composition”).
	However, Huang as modified above does not specifically recite a MEMS mass flow sensing chip “integrated with a pressure sensor”.
	However, Examiner asserts that MEMS mass flow sensing chips with pressure sensors are well-known in the art and commercially available, as evidenced by Tofteberg, who teaches a mass flow meter with the capability of sensing pressure and temperature (para 46, “the first chip can have active elements, such as… a pressure sensor, a temperature sensor, a mass flow meter…”).
	The advantages of Tofteberg’s teachings include the use of a well-known design of for a mass flow meter that is commercially available. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Tofteberg’s teachings to Huang’s modified disclosures by selecting a mass flow meter with pressure and temperature sensors at the user’s discretion in order to gain the advantages of a well-known design of for a mass flow meter that is commercially available.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Loui (US 2011/0077872) discloses an integrated digital mass flow sensing and pressure regulating apparatus for fuel gas cylinders comprising (at least):
- a microfabricated Micro-Electro-Mechanical System (MEMS) mass flow sensing unit with a MEMS mass flow sensor chip installed inside a housing compartment of the mechanical pressure regulator,
- wherein the MEMS flow sensor chip is operating within a calorimetric thermal mass flow sensing principle, and 
- a central control unit to measure fuel gas mass flow rates.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753